Title: To James Madison from Philip Mazzei, 15 June 1785
From: Mazzei, Philip
To: Madison, James


Carissimo Amico,
New-York, 15. Giugno 1785
Il nostro comune e degno Amico Monroe vi manderà un mio scritto sulla necessità di stabilire 2. soli Porti nel nostro Stato. Il Col. Innes estorse da me la promessa di scrivere sul detto soggetto prima d’ imbarcarmi, e di mandargli ciò che la Botte avrebbe prodotto. Ma siccome ei non intende questa lingua, il Col. Monroe glie ne manderà la traduzione, subito che le altre più pressanti occupazioni gli permetteranno di farla. Voi vedrete un’introduzione insulsa per i Dotti, ma che io credo utilissima per il Popolo. Son di parere che qualunque publicazione della Società dovrebbe sempre cominciare da stabilire certi dati, e poi condurre il popolo a poco a poco per la mano, come i ciechi. Vi avverto che il Col. Mason fa un’obiezione, la quale bisogna che vi prepariate a confutare. Ei dice che le città grandi tendono a corrompere la buona morale, e che conseguentemente dobbiamo evitare piuttosto che procurare di avere Emporj. Addio, son per partire. Spero che mi scriverete sotto coperta a Mr. Jefferson. Credetemi sinceramente e invariabilmente Tutto Vostro
Filippo Mazzei.
 
Condensed Translation
Monroe will forward to JM a paper written by Mazzei, at the insistence of Colonel Innes, on the necessity of establishing only two harbors in the state. Colonel Mason objects even to this limited proposal, on the grounds that large cities corrupt morals, but his arguments must be refuted (so that the Port bill can become operative).
